Citation Nr: 1634524	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  08-15 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include whether compensation under the provisions of 38 U.S.C.A. § 1151 is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran had active service from March 1948 to January 1952.  He died in March 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board denied this appeal in a May 2010 decision.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted a joint motion for remand (JMR), vacated the Board decision, and remanded the matter for compliance with the instructions in the JMR.

To comply with the instructions in the JMR, the Board remanded the matter to the agency of original jurisdiction (AOJ) in September 2011 for additional development.  Following that development, the AOJ returned to the Board.

In a March 2013 Written Brief Presentation, the appellant's representative raised a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  

In April 2013, September 2014, and September 2015, the Board remanded the matter for further development.  The RO most recently issued a supplemental statement of the case in March 2016 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board apologies for the delays in the full adjudication of this case. 


FINDINGS OF FACT

1.  The Veteran's death certificate lists respiratory failure and blastomycosis as the underlying causes, and lung cancer, atrial fibrillation, and deep vein thrombosis (DVT) as other significant conditions contributing to the death. 

2.  At the time of his death, the Veteran was service connected for rheumatic heart disease inactive with residuals of rheumatic valvulitis and mitral incompetency.  The disability was rated as 60 percent disabling.  The Veteran had been awarded a total disability rating based on individual unemployability (TDIU) effective June 4, 2004.

3.  The Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding his death, nor was he rated totally disabled continuously since his release from active duty and for at least 5 years immediately preceding death, nor was he a former prisoner of war (POW).

4.  The Veteran was not service connected for respiratory failure, blastomycosis, lung cancer, atrial fibrillation, or DVT at the time of his death.

5.  The Veteran's cause of death is not etiologically related to a disease, injury, or event in service.

6.  The Veteran's service-connected for rheumatic heart disease inactive with residuals of rheumatic valvulitis and mitral incompetency was not a principal nor contributory cause of the Veteran's death.

7.  The Veteran's death has not been shown to have been as a result of any care or treatment by VA. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, to include whether compensation under the provisions of 38 U.S.C.A. § 1151 is warranted have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1151, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312, 3.358 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's service connected rheumatic heart disease inactive with residuals of rheumatic valvulitis and mitral incompetency contributed to the Veteran's death in March 2006.  In the alternative, the appellant contends that the Veteran's cause of death is related to negligent treatment provided by a VA medical facility.  

She essentially asserts that the VA was negligent, or otherwise at fault, in its blastomycosis treatment in 1957, more than 50 years ago, and as a result the Veteran had blastomycosis that caused his death in 2006.

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c). 

Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

Further, under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected. 38 U.S.C.A.  § 1151; 38 C.F.R. § 3.358.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment. Because the appellant in this case filed her claim after that date, she must show some degree of fault, and more specifically, that the proximate cause of the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1).

In determining that additional disability exists, the Veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  38 C.F.R. § 3.358(b)(1).  Compensation will not be paid for the continuance or natural progression of diseases or injuries for which hospitalization or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any additional disability or death resulted from VA hospitalization or treatment.  First, it is necessary to show that the additional disability or death is actually the result of such disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment, not merely coincidental therewith.  The mere fact of aggravation alone will not suffice to make a disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, examination or medical or surgical treatment.  38 C.F.R. § 3.358(c). 

Second, compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the expressed or implied consent of the Veteran. 'Necessary consequences' are those which are certain to result from, or were intended to result from, the examination or treatment administered.  38 C.F.R. § 3.358(c).

In this case, a Certificate of Death documents that the Veteran died in March 2006. The immediate cause of death is listed as respiratory failure due to blastomycosis.  It also lists lung cancer, atrial fibrillation, and DVT as other significant conditions contributing to death but not resulting in the underlying cause.  During the Veteran's lifetime, service connection had been established for rheumatic heart disease with residuals of rheumatic valvulitis and mitral incompetency.  At the time of his death, a 60 percent disability rating was in effect under the criteria for rating this disability and a 100 percent rating had been granted based on individual unemployability (TDIU) due to this disability.

Service treatment records indicate that the Veteran was diagnosed with rheumatic fever in June 1948.  Significantly, service treatment records do not mention blastomycosis.  An August 1950 photofluorographic X-ray examination of the chest (a chest x-ray) was negative.  A July 1951 entry documents that a photofluorographic examination of the chest revealed bilateral hilar calcification.  His January 1952 separation examination reported a normal heart evaluation. 

Also associated with the claims file summaries of treatment of the Veteran at the Durham VA Hospital in 1957 and beginning in the 2000s.  These are post-service treatment records, not records of treatment during active duty.  These records document that the Veteran was hospitalized at the VA Hospital from July 18, 1957 to September 24, 1957 and from October 28, 1957 to November 1, 1957.  At the time of the July 1957 admission, the Veteran's chief complaint was ulcers of the right knee, left scapula and right forearm.  During hospitalization, thoracentesis revealed bloody fluid.  It was felt that the Veteran had blastomycosis and he was treated for blastomycosis.  

At discharge from the VA Hospital in September 1957, the plan was to follow the Veteran carefully radiologically and serologically in an effort to determine whether the present course of treatment produced a complete remission of his disease.  The clinical diagnosis was as follows: '(1.) Blastomycosis, generalized, treated, improved (2.) Rheumatic heart disease, inactive, untreated, unchanged (3.) Rheumatic valvulitis, inactive, with deformity of the valve and (4) Mitral incompetency, mild, untreated, unchanged.'  At the time of the November 1957 discharge from the VA Hospital, the plan was for the Veteran to return to the Chest Clinic the following month.  He was diagnosed with blastomycosis, generalized, untreated and unchanged.  There are no later VA treatment records within decades of the November 1957 VA Hospital discharge. The AOJ's efforts to obtain them have been unsuccessful and the record indicates that further attempts would be futile.

The Veteran underwent a coronary artery bypass in July 1985.  In January 1999, the Veteran underwent a right femoro-popliteal bypass with common femoral endarterectomy. 

In July 2000, the Veteran underwent a physical.  The diagnosis was right carotid stenosis and right subclavian stenosis. June through August 2004 private cardiology notes document that the Veteran had hypertension, had no cardiac complaints, his heart had a regular rhythm, lungs were clear, and had a soft systolic murmur. January 2005 VA treatment notes document that the Veteran had been diagnosed with blastomycosis many years earlier and had chronic scarring of the lungs since that time.

March 2005 notes of treatment by Dr. P.E. document discovery of right lobe lung cancer and pleural calcifications. Dr. P.E. stated that he thought the pleural calcifications were related to old blastomycosis.  The Veteran was hospitalized at a private hospital in April 2005 under the care of Dr. P.E. Discharge diagnosis was shortness of breath, secondary to multiple factors, extensive blastomycosis of the right lung, medically inoperable lung cancer of the right upper lobe, and coronary artery disease.  February 2006 notes from Dr. P.E. include diagnoses of lung cancer of the right upper lobe, blastomycosis of the right lung, and atrial fibrillation. The notes state that chemotherapy had been tried but the Veteran tolerated it very poorly so he was given radiation therapy.

The Veteran was hospitalized at a private hospital from March 1, 2006 to March 14, 2006 under the care of Dr. P.E.  A March 2006 consultation report by Dr., T.K. addressed new onset of atrial fibrillation. A history section explained that the Veteran had a past medical history of metastatic lung cancer, coronary artery disease, peripheral vascular disease, COPD, and DVT.  He had recently been diagnosed with lung cancer and was undergoing radiation therapy.  A social history includes that he had a significant history of tobacco use, up to four packs per day, and had quit 20 years earlier.  Impression included new onset atrial fibrillation. The Veteran died two weeks later.

In August 2006 a VA physician provided a relevant medical opinion.  The physician indicated that he had reviewed the Veteran's claims file and noted treatment of the Veteran by VA in 1957.  The physician discussed the 1957 admission to the VA hospital for blastomycosis.  The physician stated that following the hospitalization for blastomycosis, the Veteran was treated for many years for coronary artery disease, had cerebrovascular and peripheral vascular disease, had at least two myocardial infarcts, and multiple coronary artery bypass grafts.  The physician concluded that he did not feel that the Veteran's service-connected rheumatic valvulitis and mitral incompetency in any way contributed to or hastened his death.

In a February 2008 addendum, the physician indicated that he reviewed the Veteran's documents showing the onset of atrial fibrillation in March 2006.  He concluded that while the Veteran had a 'recent onset of atrial fibrillation prior to his death, this did not change his earlier opinion.  The Veteran did not have rheumatic heart disease with mitral valve decrease by his own physician's evaluation. It did not contribute to his death.'

Another VA medical opinion was obtained in November 2012. After an extensive review of the records  the VA examiner opined that the Veteran's service-connected rheumatic heart disease is less likely as not to either have caused or substantially and materially contributed to the Veteran's death.  The examiner rationalized that the Veteran was service-connected for this disability and based on medical documentation it did not seem to be symptomatic.  She noted that the Veteran had documentation of new onset atrial fibrillation (a-fib) in 2006, a few weeks before his death, which was asymptomatic by his discharge documentation from acute setting on March 14, 2006.  The VA examiner stated that there is no documentation of the cause of his a-fib, but the Veteran had many possible causes, among them severe coronary artery disease (CAD) and peripheral vascular disease (PVD), and cancer. 

She noted that it is very unlikely the rheumatic heart disease, which he had since the 1940's, manifested as a-fib in 2006.  Besides that, she stated an echocardiogram performed in 2004 did not show significant valvular disease, but aortic valve calcification, which is related to atherosclerosis rather than rheumatic heart disease.  Moreover, she indicated that although a-fib is listed as the contributing cause of death, it is also in the part labeled as 'not resulting in the underlying cause.' She noted that cause of death per the death certificate was respiratory failure due to blastomycosis.  A-fib although contributory, was not causal.  She stated that in the very unlikely event that a-fib was caused by service-connected rheumatic heart disease, which in her opinion it is not, there is no causal factor in the death of this Veteran. 

Additional VA examinations were obtained in May 2014 and December 2014, but were determined by the Board to be inadequate.  The case was again remanded in September 2015 to obtain an additional opinion to address the Court's concerns.

In an April 2016 VA opinion the VA examiner opined that the Veteran's blastomycosis is less likely than not to have had its onset in, or is it otherwise related to, his active service.  The VA examiner rationalized that there is no documentation of any symptom related to blastomycosis in the service treatment records.  She noted that the Veteran had rheumatic fever, which explains the reported symptoms of joint and muscle aches, starting in 1950.  She noted that the Veteran did have isolated X-rays in 1950 documenting 'bilateral hilar calcifications' and that the separation examination documents normal chest and lung evaluation, therefore this X-ray finding was asymptomatic.  She indicated that calcifications point toward a chronic disease.  However, she stated if the blastomycosis manifested in service, it was during an acute phase, and could not be presenting as calcifications.  The VA examiner stated that in the initial presentations of pulmonary blastomycosis, X-ray images are totally different, and generally are in the lung parenchyma (milliar or reticulonodular pattern), not in the hilar area (as in the Veteran's case). 

She noted that blastomycosis was diagnosed in 1957, after a typical presentation of lesions in the skin, following an upper respiratory infection.  Based on clinical research, it is unlikely that the Veteran contracted blastomycosis 7 to 5 years before, there is not such a long incubation period.  Regarding the hilar calcification, at the time of the examination there was not CT scan availability and therefore it only was documented by X-rays, which she stated often have over imposed images of different elements and organs.  She stated that one very possible reason of this image in the Veteran was his cardiac compromise due to his rheumatic fever, two years before.  At the time of the X-rays she stated that this could be a chronic condition, and as explained before, calcifications are the result of a chronic condition.  As shown by medical literature, there are other reasons of 'hilar calcifications' besides granulomatosa disease.  She noted that it not possible that the calcifications preceded the acute skin and pulmonary symptoms (hemothorax) of the blastomycosis in this Veteran, which it was in 1957.

Upon careful review of the record, the Board has concluded that service connection for the cause of the Veteran's death is not warranted.  As noted above, the Board observes that there is no indication of respiratory failure, blastomycosis, lung cancer, atrial fibrillation, or DVT manifested in service or for many years thereafter. There is also no indication that the Veteran's service-connected disability was the immediate or underlying cause of death, or that it was etiologically related to the Veteran's death.

Rather, the only competent evidence of record is the August 2006 VA physician who concluded in his opinion and in his February 2008 addendum that the Veteran's service connected rheumatic valvulitis and mitral incompetency did not in any way contribute to or hasten the Veteran's demise.  Additionally, in the April 2016 VA opinion the VA examiner provided thorough and complete rationale for her opinion that the Veteran's blastomycosis less likely than not had its onset in, or is otherwise related to, his active service.

Further, there is no indication in the numerous medical records that the Veteran's service-connected disability caused or accelerated the non-service- connected conditions that ultimately caused his death.  After considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted on any basis.

The Board finds the VA examinations describe above provide highly probative evidence against this claim. Insomuch as the appellant has attempted to establish a nexus between the Veteran's cause of death and his service through her own lay assertions, the Board finds that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board finds, therefore, that the appellant has not provided competent evidence with respect to the Veteran's etiology of the cause of his death.

Additionally, the Board concludes that the appellant is not entitled to service connection for the cause of the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151 for medical treatment furnished at a VA Medical Center (VAMC). The preponderance of the competent medical evidence of record shows that the Veteran's cause of death was not related to treatment he received at a VA facility, to include treatment for his blastomycosis (there is simply nothing in the treatment records to indicate this).

An April 2016 VA medical opinion also addressed the 1151 claim.  The VA examiner concluded that the Veteran did not sustain additional disability caused by VA hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary in relation to his 1957 treatment for blastomycosis.  She rationalized that the Veteran was treated timely and with the standard of care for that time.  She noted that we have to keep in mind we are talking about 1957 when we did not have the diagnostic tools, or treatments we have currently.  She indicated that the Veteran was treated and was discharged with significant improvement of his symptoms and a negative work up.  The VA examiner stated that the Veteran went back a few months after because of some pulmonary residuals fluid which was withdrawn and nothing grew in the culture.  She noted that there were no more medical records until around 50 years later when the Veteran did not display any symptom of blastomycosis and anyone would recognize that the treatment was successful at the time.  She considered that medical literature describes how later endogenous reactivation of the disease at any pulmonary or extrapulmonary site can occur with or without previous therapy.  She noted that in this Veteran it is very likely that the lung cancer and its treatment affected his immune system, which is the one who keeps the disease contained and this led to the reactivation of the condition.  She opined that this is at no means due to carelessness, negligence, lack of proper skill, error in judgement or a similar instance of fault. 

The VA examiner noted that although the death certificate underlines blastomycosis as leading the cardiopulmonary arrest that is the cause of death, all the medical records prior clearly show that the Veteran most likely died from lung cancer, which is likely the same cause that reactivated the blastomycosis.  In any case, she noted that blastomycosis less likely than not had its onset in service, and there is no evidence of fault in its initial treatment in 1957 that resulted in the death of the Veteran, even in the unlikely case that he did die from the blastomycosis.  There are no contradictory opinions of record.  

The Board finds that the April 2016 VA examiner's opinion on this matter is very probative as the VA examiner reviewed the claims file, including extensive VA outpatient treatment records, and provided a nexus opinion with well supported rationale.

With respect to the appellant's claim, the Board notes that she has also provided several articles in support of her claim.  The Court has held that a medical article or treatise 'can provide important support when combined with an opinion of a medical professional' if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least 'plausible causality' based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, information submitted by the appellant is general in nature and does not relate to or specifically discuss the appellant's case. The Board has no reason to doubt the veracity of that information, but it does not establish that the Veteran's service-connected disability was a cause or contributing factor to the Veteran's death.

Simply stated, the best evidence in this case, but not all evidence in this case, provides evidence against this claim. 

In conclusion, the Board finds that the statements of the appellant regarding the etiology of the cause of the Veteran's death do not constitute competent or credible evidence on which the Board can make a determination as to whether the Veteran's cause of death was due to service, due to a service-connected disability, or caused or accelerated by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VAMC.  Thus, the Board finds that the preponderance of the evidence indicates that the Veteran's death was not etiologically or causally related to an in-service injury, event, or disease, related to a service-connected disability, or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care for the Veteran or that was the result of an event not reasonably foreseeable.

Because the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is not for application in the instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For these reasons, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death, to include pursuant to the provisions of 38 U.S.C.A. § 1151.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Veteran's service treatment records, private treatment records and numerous VA medical opinions have been obtained.  

The case was remanded in September 2011, April 2013, September 2014, and September 2015 in order to obtain additional treatment records and VA opinions.  The Board finds that the August 2006, February 2008, November 2012, and April 2016 VA medical opinions are adequate. 

The VA examiners considered the evidence of record, and provided detailed rationale for the opinions stated. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to appellant's cause of death claim and 1151 claim has been met.  38 C.F.R. § 3.159(c)(4).

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter remanded in September 2011, April 2013, September 2014, and September 2015 for further development.  The Board finds that there has now been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for the Veteran's cause of death, to include under the provisions of 38 U.S.C.A. § 1151, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


